DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 1/4/2021.  Claims 1-20 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bisso et al. US Publication No. 2014/0273246 in view of Rantala et al. US Publication No. 2014/0267754.
Re Claim 1: Bisso discloses a system to read an upconversion response from energy responsive inks, the system comprising:
 indicia comprising upconverting nanoparticles printably disposed on a substrate (Abstract,  microparticles encoded using upconversion nanocrystals for labeling articles, 
Bisso fails to disclose a filter comprising an optical element for filtering the near-infrared excitation wavelength
Rantala discloses a filter comprising an optical element for filtering the near-infrared excitation wavelength (P68).
Given the teachings of Rantala it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bisso with a filter comprising an optical element for filtering the near-infrared excitation wavelength.
Doing so would remove excitation wavelengths in case of UV light, or a fixed short pass filter to remove IR excitation light (P68).
Re Claim 5: Bisso and Rantala discloses the system of Claim 1, and Bisso discloses wherein the indicia comprises a quick- response code (P136).  
Re Claim 11:  Bisso and Rantala discloses the system of Claim 1, and Bisso discloses wherein the upconverting nanoparticles are comprised of lanthanide-ion-doped P-NaYF4 (P71).  
Re Claim 12: Bisso discloses a method for obscuring and reading covert inks, the method comprising: providing an upconverting nanoparticle ink; printing the 
Bisso does not specifically discloses exciting with filter near infrared and collecting filtered near infrared emission.
However Rantala discloses a filter comprising an optical element for filtering the near-infrared excitation wavelength and collecting filtered near infrared emission (P66-68, P17).
Given the teachings of Rantala it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bisso with exciting with filtered near infrared and collecting filtered near infrared emission.
Doing so would remove excitation wavelengths in case of UV light, or a fixed short pass filter to remove IR excitation light (P68).
Re Claim 13: Bisso and Rantala discloses the method of Claim 12, and Rantala discloses: a substrate having indicia comprising the upconverting nanoparticle ink (Abstract, P17).  
Re Claim 14:  Bisso and Rantala discloses the method of Claim 12, and Rantala discloses passing near-infrared excitation and emission through an optical filtering element (P68).  

Re Claim 16 : Bisso discloses a method for reading an upconversion response from energy responsive inks, the method comprising: attaching upconverting nanoparticles to a substrate by printing (Abstract,  microparticles encoded using upconversion nanocrystals for labeling articles, P125 3d  the key includes 12 microparticles formed with 3D printing); directing near-infrared excitation at the upconverting nanoparticles (P61, P69); collecting near-infrared emission from the upconverting nanoparticle inks(P102-103, P131).
Bisso fails to specifically disclose passing near-infrared excitation and emission through an optical element for filtering.  
However Rantala disclose passing near-infrared excitation and emission through an optical element for filtering (P68).  
Given the teachings of Rantala it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bisso with passing near-infrared excitation and emission through an optical element for filtering.
Doing so would remove excitation wavelengths in case of UV light, or a fixed short pass filter to remove IR excitation light (P68).

Re Claim 18:  Bisso and Rantala discloses the method of Claim 16, and Rantala discloses wherein the optical element comprises a short pass filter (P68).  
Re Claim 19: Bisso and Rantala discloses the method of Claim 16 and Rantala discloses comparing a data layer stored in an architecture of a reader application for decoding near-infrared emission (P34).
Claims 2-4, 6-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Bisso et al. US Publication No. 2014/0273246 in view of Rantala et al. US Publication No. 2014/0267754 as applied to claims 1, 12 and 16  in view of Lin US Publication No. 2009/0051027 cited in previous action.
Re Claims 2-4 and 6-8: Bisso and Rantala discloses the system of Claim 1.
Bisso discloses display of the signal outputted from the substrate (P131), a smartphone comprising a display of the output signal (P131) Rantala discloses a data layer stored on an architecture of the reader application for decoding the indicia (P34-35).  
Bisso and Rantala fail to specifically disclose wherein the substrate comprises an integrated circuit having an output signal from the near-infrared emission wavelength.
However Lin is in the field of electronic integrated circuits (abstract) and teaches wherein the substrate is an integrated circuit chip (chip CH2, para. 91; integrated circuit chip C, para. 110; fig. 32),
Lin further discloses a reader application comprising a signal output decoded from the output signal of the integrated circuit (P61).  

and the indicia (the top surface of base tapes and chips 210 are encapsulated with epoxy molding resin to produce individual chip packages 370, para. 125; fig. 10) and the use of an internal marking indicia IM covered by a protection layer are shown in figs. 1-30; the internal marking indicia IM can be located anywhere on the exterior of the chip as shown in figs. 32, 33 with a protection layer formed there over, para. 108; para. 107).
Given the teachings of Lin it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bisso as modified by Rantala with a substrate being an integrated circuit. The motivation would have been to allow the indicia, or markings, to be protected (Lin, para. 108).
Re Claim 9: Bisso and Rantala discloses the system of Claim 1, but fails to disclose: an opaque protective layer having one or more fillers non-transmissive of the near- infrared excitation wavelength, wherein the indicia is disposed beneath the opaque protective layer.  
However Lin discloses an opaque protective layer having one or more fillers non-transmissive of the near-infrared excitation wavelength, wherein the indicia is disposed beneath the opaque protective layer (p165 portion of material is transmissive and portion is opaque to desired coloring (the use of an internal marking indicia IM covered by a protection layer are shown in figs. 1-30; the internal marking indicia IM can be located anywhere on the exterior of the chip as shown in figs. 32, 33 with a protection layer formed there over, para. 108; para. 107).

The motivation would have been to allow the indicia, or markings, to be protected (Lin, para. 108).
Re Claim 10:  Bisso, Rantala and Lin discloses the system of Claim 9, and Line discloses a filler free portion of the opaque protective layer transmissive to the near-infrared excitation wavelength (P161).  
Re Claim 20:  Bisso and Rantala discloses the method of Claim 16, but fail to disclose  obscuring at least a portion of printed upconverting nanoparticles with an opaque protective layer having one or more fillers non-transmissive of near-infrared excitation.
However Lin discloses obscuring at least a portion of printed upconverting nanoparticles with an opaque protective layer having one or more fillers non- transmissive of near-infrared excitation para 107-108, para 165; Figs. 32-33.
Given the teachings of Lin it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed  invention to modify the teachings of Bisso and Rantala with obscuring at least a portion of printed upconverting nanoparticles with an opaque protective layer having one or more fillers non-transmissive of near-infrared excitation.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887